Citation Nr: 1719546	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-11 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial increased rating for major depressive disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an initial increased rating for reflux sympathetic dystrophy of the right foot, lower leg, and ankle, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial increased rating for osteoarthritis of the right toe metatarsal phalangeal joint, currently evaluated as noncompensably disabling.

4.  Entitlement to an initial increased rating for gastroesphogeal reflux disease (GERD) currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD
G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Of note, in the June 2008 rating decision, service connection for osteoarthritis of the right toe was granted and a noncompensable evaluation was assigned.  The Veteran's noncompensable evaluation was continued thereafter in an April 2009 statement of the case.  In an October 2014 supplemental statement of the case, evaluation of osteoarthritis was noted to be rated as 10 percent disabling, however no reason for this is noted.  The Board then described the issue on appeal as entitlement to a disability rating in excess of 10 percent during the Veteran's hearing and in the last June 2016 remand despite the fact that the Veteran's most recent codesheet indicates that the Veteran's rating is still noncompensable.  In this respect, as the Board has considered whether any rating higher than a noncompensable rating is warranted, and as a 10 percent rating is assigned, there is no reduction in rating which might require additional RO review and/or notification to the Veteran.  Thus, the Veteran is not prejudiced by the Board's consideration on the matter.

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Here, a December 2009 rating decision granted TDIU.

The Veteran testified before the Board at an April 2016 videoconference hearing.  A transcript of that hearing is of record.  Thereafter, in June 2016, the appeal was remanded for further development.  That development has been accomplished and the appeal is ready for adjudication.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's major depressive disorder approximated in occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's peripheral neuropathy of the right lower extremity is characterized by symptoms best described as moderate.

3.  The Veteran's right toe osteoarthritis equates to a moderate foot injury, taking into account the Veteran's complaints of pain.

4.  The most probative evidence of record shows that the Veteran's GERD is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for major depressive disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code (DC) 9434, General Rating Formula for Mental Disorders (2016).

2.  The criteria for an initial disability rating in excess of 40 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2016).

3.  The criteria for an initial disability rating of 10 percent for osteoarthritis of the right toe metatarsal phalangeal joint, but no higher, are met.  38 U.S.C.A. §§ §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5280, 5284 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in June 2016 for additional evidentiary development. VA has complied with the remand orders of the Board and an SSOC was provided following the review of additional evidence.  See Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Increased Ratings Generally

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58. Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Major Depressive Disorder

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

Major depressive disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from major depressive disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434. 

Major depressive disorder is rated under the General Rating Formula for Mental Disorders.  Under these criteria, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9434.

The Global Assessment of Functioning (GAF) scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 36 to 55.  GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g. depressed man avoids friends, neglects family, and is unable to work). GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

On review, the Board finds that an initial disability rating of 70 percent, but no higher, is warranted.
 
The Veteran's November 2007, July, 2009 and July 2016 VA examinations reveal depression, anxiety and irritability.  The Veteran was assigned a GAF score of 36 at her November 2007 VA examination.  She is shown to have reported intermittent suicidality but no suicide attempts were noted.  The examinations demonstrate that the Veteran is extremely isolated from others with few or no friends outside of her family and little interest in activities.  The Veteran reported spending all of her time at home or at VA medical center appointments.  She reported difficulty sleeping and poor concentration.

Examinations demonstrated no thought process or communication impairments.  Hygiene was good and the Veteran's activities of daily living were adequate in terms of caring for her personal needs.  The Veteran was not shown to have hallucinations or delusions.  The Veteran described trouble concentrating when working.  The Veteran's July 2009 VA examiner specifically noted that the Veteran's major depressive disorder symptoms would have a severe impact in a workplace environment.  It was noted that on examination the Veteran demonstrated her irritable mood and, along with her self-disclosed depression and anxiety, her symptoms would make it almost impossible to interact in a positive manner with any supervisor, co-workers or the public.  

At her April 2016 videoconference hearing, the Veteran reported that her depression caused her to be extremely lethargic and that there were days in which she did not want to get out of bed.  She also described having a hard time socializing with people due to her depression.  The Veteran stated that she had thoughts of harming herself.  

The Veteran's sister explained that the Veteran constantly expressed that she wished she was less logical because if she was she would have killed herself by now.  The Veteran's sister stated that she was more antisocial since her last VA examination.  She explained that the Veteran used to be more willing to socialize with others not in her family but that "I haven't seen her talk to another person outside of our immediate family in at least two years."

VA treatment record shows that the Veteran reported isolation, irritability and suicidal ideation, further an October 2013 treatment record noted that the Veteran had cut herself purposefully a year and a half prior.  Her mood is generally shown to be depressed.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that a 70 percent disability rating for major depressive disorder most closely approximates her impairment.  The Veteran's major depressive disorder has caused near continuous depression, sleep disturbance and irritability.  Her symptoms are of such a severity that she is shown to have regular suicidal ideation, and has cut herself as well.  Further, her symptoms have rendered her unable to establish and maintain effective relationships outside of her home, as noted by her sister, M.S. and the Veteran's July 2009 VA examiner made clear that her symptoms would make it almost impossible to interact with others in a positive manner at work.  

The Veteran's GAF score ranged from 36 to 55 throughout the entire claims period.  This range in GAF score reveals moderate to serious symptoms with moderate to serious impairment in social and occupational activities and the impairment demonstrated by the Veteran's GAF scores correspond to the assignment of a 70 percent rating.  Further, although there are fluctuations in the Veteran's GAF score, her overall disability picture including symptoms reported in the VA treatments records and VA examinations and discussed in the lay evidence most closely approximates a 70 percent rating.

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for her service-connected major depressive disorder at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  The Veteran has reported trouble with concentration however delusions, hallucinations, and poor grooming are not shown.  Thus, a 70 percent disability rating , but no higher, is warranted.

Reflux Sympathetic Dystrophy of the Right Foot, Lower Leg, and Ankle

The Veteran is rated under diagnostic code 8699-8620 for reflux sympathetic dystrophy.  Diagnostic code 8620 provides the criteria for rating disabilities due to neuritis of the sciatic nerve group.  Such disabilities are rated in accordance with the criteria under DC 8520, based on the degree of demonstrated paralysis of the sciatic nerve.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under diagnostic code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran's October 2007 and July 2009 VA examinations revealed normal sensation but for extreme sensitivity to stimulation, the Veteran reported severe pain with walking and standing.  It was noted that the Veteran used a cane but did not require one except for instance and the Veteran was found to have  limp favoring the right leg.    At a November 2007 general examination it was noted that the Veteran was keenly sensitive to light touch.  

At her April 2016 videoconference hearing, the Veteran testified that she was in constant pain in her left and foot.  She described heighted sensitivity to touch which were worse than her 2009 VA examination.  

On examination in June 2016, the Veteran was found to have moderate incomplete paralysis of the right lower extremity in the sciatic nerve.  During her examination the Veteran noted that she was unable to stand for more than one hour and that the constant pain made concentration difficult.  She stated that she could only drive for an hour and a half at a time due to incapacitating right leg pain.  

Despite the fact that the Veteran appears at times to meet only the criteria for a lower, 20 percent, disability rating, the Board will not interrupt the assignment of the higher 40 percent rating, however, as such, a higher disability rating than that afforded the Veteran is not warranted based on the evidence of record.  Supporting this conclusion are the above findings that the Veteran is not shown to have severe incomplete paralysis of the lower extremity, nor is marked muscular atrophy shown at any time on appeal.  

For the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Osteoarthritis of the Right Great Toe

With respect to the right hallux valgus this disability is contemplated under diagnostic code DC 5280 (hallux valgus) and diagnostic code 5010 (arthritis).

The RO has rated the Veteran's right hallux valgus under Diagnostic Code 5010-5280, which evaluates arthritis due to trauma under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id.  

Under Diagnostic Code 5280 for unilateral hallux valgus, a 10 percent rating is warranted for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head, which is the maximum rating that is allowed under this Diagnostic Code 38 C.F.R. § 4.71a.


Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderate residuals of foot injuries are rated 10 percent disabling.  Moderately severe residuals of foot injuries are rated 20 percent disabling and severe residuals of foot injuries are rated 30 percent disabling. A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2016).

Pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance"). See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

The evidence of record includes a November 2007, July 2009 and July 2010 VA examinations during which, it was noted that metatarsophalangeal (MTP) joint range of motion showed dorsiflexion to five degrees and plantar flexion to 8 degrees with pain. X-rays demonstrated osteoarthritis of the MTP joint.   
The Veteran is shown to have reported pain weakness and fatigue and there was evidence of painful motion, tenderness and weakness.  

At her April 2016 videoconference hearing the Veteran reported pain and absence of movement in the toes.

A June 2016 examination report reveals arthritis of the right great toe, it was noted that since then the toe condition and pain had remained about the same.  The Veteran stated that she was unable to move her right toe and was unable to step on the first metatarsal joint without severe pain.  She walked on the side of her foot to lesson her pain.  She stated that she wore insoles.  The Veteran was not found to have had surgery due to her symptoms.  It was noted that the Veteran's foot condition did not diminish function so much that amputation with prosthesis would equally serve the Veteran.  

The evidence from each VA examination establishes that the Veteran has pain on use of the right foot and pain on palpation of the right great toe, as well as limitation of motion of the right great toe.  These symptoms, when considered together, are "moderately disabling," so as to warrant a 10 percent evaluation under DC 5284, but are not "moderately severe."

The Board finds that the evidence establishes functional loss described in Mitchell; namely decreased endurance and pain on movement that affect walking, standing, and weight-bearing.  VA regulations state, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the Veteran has a service-connected painful joint due to healed injury and is entitled to the minimum compensable rating for right great toe.

Conversely, the Board does not find that a higher rating of 20 or 30 percent is warranted under Diagnostic Code 5284 for moderately severe or severe foot injuries.  Given that the 10 percent rating is assigned to demonstrate the functional impairment of limitation of motion and pain and that the evidence does not demonstrate symptoms equivalent to amputation, or involvement of any other toes, the record does not show that the right great toe causes more than a moderate disability.

The Board finds that a 10 percent disability rating, but no higher, is appropriate for the Veteran's right toe disability.  In so finding, the Board notes that the Veteran has arthritis of the right toe which results in pain and loss of range of motion, but symptoms are not shown to be of such a severity as to be equivalent to amputation.  As such, under diagnostic codes 5010, 5280 and 5284 the Veteran's symptoms most closely approximate those found in the 10 percent disability rating.

Gastroesphogeal Reflux Disease

For the entire increased rating period, the Veteran's gastrointestinal disorder has been rated under Diagnostic Code 7399-7346.  38 C.F.R. § 4.117.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2016).  In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 7346, which pertains to hiatal hernia.

Code 7346 provides that persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  If two or more of those symptoms are present but are of a lesser degree of severity, a 10 percent rating is assigned.  A maximum 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

At a November 2007 general VA examination, the Veteran stated that she had gastroesophageal reflux which resulted in episodes of vomiting following each meal.  She denied hematemesis, constipation, diarrhea or hematochezia.  

At a July 2009 VA examination, the Veteran reported nausea several times daily which was precipitated by meals.  There was vomiting several times daily.  Dyspnea and esophageal distress were not reported.  There was heartburn or pyrosis several times daily as well as regurgitation of partially digested food.  There was no hematemesis or melena and no history of esophageal dilation.  It was noted that the Veteran followed no restrictive diet and was drinking a McDonalds 40 oz carbonated beverage during the examination.  There were no signs of anemia.  The Veteran was found to have esophageal inflammation suspected as a result of reflux of moderate severity.  This was found to be most likely due to acid as opposed to vomiting.  

The examiner noted in the examination report that weight gain and documentation from the ER and PCP visits did not support the Veteran's comments regarding severity or frequency of daily emesis as that symptoms had not been addressed on any of her visits in the records.

At a July 2016 VA examination, the Veteran described intermittent stomach pain which was severe.  She stated that she had severe pain with for about 30 minutes after taking a phernergan suppository. She described esophageal burning and a cough especially after a meal or lying down.  She stated that she threw up at least once a day.  The Veteran stated that she took daily medication and experienced persistently recurrent epigastric distress, pyrosis, reflux and regurgitation.  The Veteran was found to have no esophageal stricture. 

Examination revealed persistent recurrent epigastric distress, pyrosis, reflux and regurgitation.  There was no arm or shoulder pain or material weight loss. 

The evidence of record, confirms that the Veteran has suffered from symptoms such abdominal pain, vomiting, regurgitation and pyrosis.  However, the Board finds that this adverse symptomatology does not equate to at rating in excess of 10 percent under Diagnostic Code 7346.  38 C.F.R. § 4.114.  The Board has reached this conclusion because the most probative evidence of record does not also demonstrate arm pain and due to the fact that the Veteran's symptoms are not objectively shown to demonstrate the level of severity of symptoms described in the higher, 30 percent disability rating.  This finding is supported by the notation of the July 2009 examiner who stated that the reported severity and frequency of the Veteran's GERD symptoms was not supported by physical findings or treatment records.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected GERD.  The evidence of record does not reveal that the Veteran's GERD has undergone varying and distinct levels of severity that would result in a different rating at any time during the appeal period.  As such, a staged rating is not warranted.

The Board accordingly finds that the schedular criteria for rating in excess of 10 percent for GERD, have not been met at any time during the appeal period. 


ORDER

Entitlement to a 70 percent rating, but no higher, for major depressive disorder is granted..

Entitlement to an initial increased rating for reflux sympathetic dystrophy of the right foot, lower leg, and ankle, in excess of 40 percent is denied.

Entitlement to a 10 percent disability rating, but no higher, for osteoarthritis of the right toe metatarsal phalangeal joint is granted.

Entitlement to an initial increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD) is denied.  




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


